 


THIS WARRANT AND THE SHARES OF COMMON STOCK PURCHASABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR SALE OR
OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN OPINION OF
COUNSEL (WHO MAY BE AN EMPLOYEE OF SUCH HOLDER) REASONABLY SATISFACTORY TO THE
COMPANY THAT REGISTRATION, QUALIFICATION OR OTHER SUCH ACTIONS ARE NOT REQUIRED
UNDER SAID ACT. THE OFFERING OF THIS SECURITY HAS NOT BEEN REVIEWED OR APPROVED
BY ANY STATE’S SECURITIES ADMINISTRATOR. THIS WARRANT AND THE SHARES OF COMMON
STOCK PURCHASABLE HEREUNDER ARE ALSO BENEFITED BY AND SUBJECT TO A REGISTRATION
RIGHTS AGREEMENT, DATED AS OF AUGUST 22, 2006, BY AND AMONG THE COMPANY AND THE
OTHER PARTIES LISTED THEREIN, A COPY OF WHICH IS ON FILE WITH THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST AND WITHOUT CHARGE.
 
Dated: August 22, 2006
 
WARRANT
 
TO PURCHASE 91,185 SHARES OF COMMON STOCK
 
FREEDOM FINANCIAL GROUP, INC.
 
EXPIRING AUGUST 22, 2011
 
THIS IS TO CERTIFY THAT, for value received, Flagstone Capital, LLC, or
registered assigns (the “Holder”) is entitled to purchase from FREEDOM FINANCIAL
GROUP, INC., a Delaware corporation (the “Company”), at the Exercise Price (as
hereinafter defined), the number of shares of voting Common Stock, par value
$0.0001 per share (the “Common Stock”), of the Company shown above, all subject
to adjustment and upon the terms and conditions as hereinafter provided, and is
entitled also to exercise the other appurtenant rights, powers and privileges
hereinafter described. This Warrant may be exercised and the Common Stock of the
Company purchased in accordance with the terms hereof at any time and from time
to time from the date hereof until 5:00 p.m., St. Louis, Missouri time on August
22, 2011 (the “Expiration Date”). If the Holder does not exercise the right to
purchase all of the Shares of Common Stock subject to this Warrant by the
Expiration Date, any such rights shall expire as of such Expiration Date and
this Warrant shall thereafter be deemed null and void and of no further effect.
 
Certain terms used in this Warrant are defined in Article V.
 
1

--------------------------------------------------------------------------------


 
ARTICLE I
EXERCISE OF WARRANTS
 
1.1.  Method of Exercise. To exercise this Warrant in whole or in part, the
Holder shall deliver to the Company, (a) this Warrant, (b) a written notice, in
substantially the form of the Subscription Notice attached hereto, of such
Holder’s election to exercise this Warrant, which notice shall specify the
number of shares of Common Stock to be purchased, the denominations of the share
certificate or certificates desired, and the name or names in which such
certificates are to be registered, and (c) payment of the Exercise Price with
respect to such shares. Notwithstanding the foregoing, this Warrant shall be
exercisable only to the extent and at the time or times that the Holder could
legally take possession and title of such shares. Payment made pursuant to
clause (c) above may be made, at the option of the Holder by cash, money order,
certified or bank cashier’s check or wire transfer.
 
The Company shall, as promptly as practicable and in any event within three
Business Days thereafter, execute and deliver or cause to be executed and
delivered, in accordance with such notice, a certificate or certificates
representing the aggregate number and type of shares of Common Stock specified
in said notice. The share certificate or certificates so delivered shall be in
such denominations as may be specified in such notice or, if such notice shall
not specify denominations, shall be in the amount of the number of shares of
Common Stock for which the Warrant is being exercised, and shall be issued in
the name of the Holder or such other name or names as shall be designated in
such notice, subject to Section 1.4. Such certificate or certificates shall be
deemed to have been issued, and such Holder or any other Person so designated to
be named therein shall be deemed for all purposes to have become a holder of
record of such shares, as of the date the aforementioned notice and payment is
received by the Company. If this Warrant shall have been exercised only in part,
the Company shall, at the time of delivery of the certificate or certificates,
deliver to the Holder a new Warrant evidencing the rights to purchase the
remaining shares of Common Stock called for by this Warrant, which new Warrant
shall in all other respects be identical with this Warrant, or, at the request
of the Holder, appropriate notation may be made on this Warrant which shall then
be returned to the Holder. The Company shall pay all expenses, taxes and other
charges payable in connection with the preparation, issuance and delivery of
share certificates and new Warrants, except that, if share certificates or new
Warrants shall be registered in the name or names other than the name of the
Holder, funds sufficient to pay all transfer taxes payable as a result of such
transfer shall be paid by the Holder at the time of delivering the
aforementioned notice of exercise or promptly upon receipt of a written request
of the Company for payment.
 
1.2.  Shares To Be Fully Paid and Nonassessable. All shares of Common Stock
issued upon the exercise of this Warrant shall be validly issued, fully paid and
nonassessable and free from all preemptive rights of any stockholder, and from
all taxes, liens and charges with respect to the issue thereof (other than
transfer taxes).
 
1.3.  No Fractional Shares To Be Issued. The Company shall not be required to
issue fractions of shares of Common Stock upon exercise of this Warrant. If any
fraction of a share would, but for this Section, be issuable upon any exercise
of this Warrant, and if the Company shall have elected not to issue such
fraction of a share, in lieu of such fractional share the Company shall pay to
the Holder, in cash, an amount equal to such fraction of the Fair Market Value
per share of outstanding Common Stock of the Company on the Business Day
immediately prior to the date of such exercise.
 
2

--------------------------------------------------------------------------------


 
1.4.  Share Legend. Each certificate for shares of Common Stock issued upon
exercise of this Warrant, unless at the time of exercise such shares are
registered under the Securities Act, shall bear the following legend:


“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY
NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR
QUALIFIED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS THE
COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT REGISTRATION, QUALIFICATION OR OTHER SUCH ACTIONS ARE NOT REQUIRED UNDER
SAID ACT. THE OFFERING OF THIS SECURITY HAS NOT BEEN REVIEWED OR APPROVED BY ANY
STATE SECURITIES ADMINISTRATOR. THIS SECURITY IS ALSO BENEFITED BY AND SUBJECT
TO A REGISTRATION RIGHTS AGREEMENT, DATED AS OF AUGUST 22, 2006, BETWEEN THE
COMPANY AND THE OTHER PARTIES LISTED THEREIN, A COPY OF WHICH IS ON FILE WITH
THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST AND WITHOUT CHARGE.”
 
Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to a registration statement under the
Securities Act) shall also bear such legend unless, in the opinion of counsel
selected by or reasonably satisfactory to, the Company, the securities
represented thereby are no longer subject to restrictions on resale under the
Securities Act.
 
1.5.  Reservation; Authorization. The Company has reserved and will keep
available for issuance upon exercise of the Warrants the total number of shares
of Common Stock deliverable upon exercise of all Warrants from time to time
outstanding. The issuance of such shares has been duly and validly authorized
and, when issued and sold in accordance with the Warrants, such shares will be
duly and validly issued, fully paid and nonassessable.
 
ARTICLE II
TRANSFER, EXCHANGE AND REPLACEMENT OF WARRANTS
 
2.1.  Transfer Agent. The Company shall perform the obligations provided herein
at its address at 3058 East Elm Street, Springfield, Missouri 65802 or such
other address as the Company shall specify by notice to all Warrantholders, or
at the offices of the Company’s transfer agent (the “Transfer Agent”).
 
3

--------------------------------------------------------------------------------


 
2.2.  Ownership of Warrant. The Company may deem and treat the Person in whose
name this Warrant is registered as the holder and owner hereof (notwithstanding
any notations of ownership or writing hereon made by any Person other than the
Transfer Agent) for all purposes and shall not be affected by any notice to the
contrary, until presentation of this Warrant for registration of transfer as
provided in this Article II.
 
2.3.  Transfer of Warrant. The Company agrees to maintain at the Transfer Agent
books for the registration of transfers of the Warrants, and transfer of this
Warrant and all rights hereunder shall be registered, in whole or in part, on
such books, upon surrender of this Warrant at the Transfer Agent, together with
a written assignment of this Warrant duly executed by the Holder or his duly
authorized agent or attorney, with (unless the Holder is the original
Warrantholder) signatures guaranteed by a bank or trust company or a broker or
dealer registered with the NASD, and funds sufficient to pay any transfer taxes
payable upon such transfer. Upon surrender, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignees and in the
denominations specified in the instrument of assignment, and this Warrant shall
promptly be cancelled. Notwithstanding the foregoing, a Warrant may be exercised
by a new holder in accordance with the procedures set forth herein without
having a new Warrant issued. The Transfer Agent shall not be required to
register any transfers if the Holder fails to furnish to the Company, after a
request therefor, an opinion of counsel reasonably satisfactory to the Company
that such transfer is exempt from the registration requirements of the
Securities Act.
 
2.4.  Division or Combination of Warrants. This Warrant may be divided or
combined with other Warrants upon surrender hereof and of any Warrant or
Warrants with which this Warrant is to be combined, together with a written
notice specifying the names and denominations in which the new Warrant or
Warrants are to be issued, signed by the holders hereof and thereof or their
respective duly authorized agents or attorneys. Subject to compliance with
Section 2.3 as to any transfer which may be involved in the division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.
 
2.5.  Loss, Theft, Destruction or Mutilation of Warrants. Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security reasonably satisfactory to
the Company (the original Warrantholder’s indemnity being satisfactory indemnity
in the event of loss, theft or destruction of any Warrant owned by such holder),
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same aggregate number of shares of Common Stock as
provided for in such lost, stolen, destroyed or mutilated Warrant.
 
2.6.  Expenses of Delivery of Warrants. The Company shall pay all expenses,
taxes (other than transfer taxes or income taxes of a Holder) and other charges
payable in connection with the preparation, issuance and delivery of Warrants
and shares issuable upon exercise of the Warrants hereunder.
 
4

--------------------------------------------------------------------------------


 
2.7.  Restrictions on Transfer and Division. No division, assignment or transfer
of the rights of a Warrantholder under a Warrant shall be effective with respect
to other than whole shares of Common Stock, unless such assignment or transfer
is of all of the rights of such Warrantholder under such Warrant.
 
ARTICLE III
CERTAIN RIGHTS
 
3.1.  Registration Rights. The Common Stock issuable upon exercise of this
Warrant is entitled to the benefits of the Registration Rights Agreement dated
as of August 22, 2006, by and between the Company and Flagstone Capital, LLC
(the “Registration Rights Agreement”). The Company shall keep a copy of the
Registration Rights Agreement, and any amendments thereto, at the Transfer Agent
and shall furnish copies thereof to the Holder upon request.
 
3.2.  Contest and Appraisal Rights. Upon each determination of Fair Market Value
hereunder (other than a determination relating solely to setting the value of
fractional shares), the Company shall promptly give notice thereof to all
Warrantholders, setting forth in reasonable detail the calculation of such Fair
Market Value and the method and basis of determination thereof, as the case may
be. If the Holders shall disagree with such determination and shall, by notice
to the Company given within 30 days after the Company’s notice of such
determination, elect to dispute such determination, such dispute shall be
resolved in accordance with this Section 3.2. In the event that a determination
of Market Price, or a determination of Fair Market Value solely involving Market
Price, is disputed, such dispute shall be submitted, at the Company’s expense,
to a New York Stock Exchange member firm selected by the Company and acceptable
to the Warrantholders, whose determination of Fair Market Value and/or Market
Price, as the case may be, shall be binding on the Company and the
Warrantholders. In the event that a determination of Fair Market Value, other
than a determination solely involving Market Price, is disputed, such dispute
shall be resolved through the Appraisal Procedure.
 
3.3.  Certain Covenants. The Company covenants and agrees that, until exercise
or cancellation of this Warrant, the Company will deliver, as soon as available:
reports similar to that provided to other stockholders; any and all reports
filed by the Company under the Securities Act and the Exchange Act including
without limitation forms 10-K, 10-Q and 8-K; and any and all press releases of
the Company.
 
3.4.  Voting Rights. The Company’s Certificate of Incorporation and bylaws shall
not be amended or modified if such amendment or modification changes the
existing voting rights of the shares of Common Stock into which this Warrant may
be converted and the voting rights of other shares of common stock are not so
amended or modified. Issuance of other classes of capital stock of the Company
with different voting rights than those of the Common Stock shall not be treated
as amending or modifying the voting rights of the existing Common Stock.
 
5

--------------------------------------------------------------------------------


 
ARTICLE IV
ANTIDILUTION PROVISIONS
 
4.1.  Adjustments Generally. The Exercise Price and the number of shares of
Common Stock (or other securities or property) issuable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
certain events, as provided in this Article IV.
 
4.2.  Common Stock Reorganization. (a) If the Company shall after the date of
issuance of this Warrant subdivide its outstanding shares of Common Stock into a
greater number of shares or consolidate its outstanding shares of Common Stock
into a smaller number of shares (any such event being called a “Common Stock
Reorganization”), then (i) the Exercise Price shall be adjusted, effective
immediately after the record date at which the holders of shares of Common Stock
are determined for purposes of such Common Stock Reorganization, to a price
determined by multiplying the Exercise Price in effect immediately prior to such
record date by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding on such record date before giving effect to such
Common Stock Reorganization and the denominator of which shall be the number of
shares of Common Stock outstanding after giving effect to such Common Stock
Reorganization, and (ii) the number of shares of Common Stock subject to
purchase upon exercise of this Warrant shall be adjusted, effective at such
time, to a number determined by multiplying the number of shares of Common Stock
subject to purchase immediately before such Common Stock Reorganization by a
fraction, the numerator of which shall be the number of shares outstanding after
giving effect to such Common Stock Reorganization and the denominator of which
shall be the number of shares of Common Stock outstanding immediately before
such Common Stock Reorganization.
 
(b) If the Company shall after the date of issuance of this Warrant issue or
distribute to all holders of shares of Common Stock, additional Common Stock of
the Company, (a “Stock Dividend”), then (i) the Exercise Price shall be
adjusted, effective immediately after the record date at which the holders of
shares of Common Stock are determined for purposes of such Stock Dividend, to a
price determined by multiplying the Exercise Price in effect immediately prior
to such record date by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding on such record date and the denominator of
which shall be the number of shares of Common Stock outstanding after giving
effect to such Stock Dividend, and (ii) the number of shares of Common Stock
subject to purchase upon exercise of this Warrant shall be adjusted, effective
at such time, to a number determined by multiplying the number of shares of
Common Stock subject to purchase immediately before such Stock Dividend by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding after giving effect to such Stock Dividend and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
before such Stock Dividend.
 
4.3.  Common Stock Distribution. (a) If the Company shall, before the Loan
Liquidation Date, issue or otherwise sell or distribute any shares of Common
Stock, sell, distribute or otherwise grant in any manner (whether directly or by
assumption in a merger or otherwise) any rights to subscribe for or to purchase,
or any warrants or options (excluding warrants or options to employees of the
Company or its subsidiaries) for the purchase of, Common Stock or any stock or
securities convertible into or exchangeable for Common Stock (such rights,
warrants or options being herein called “Options” and such convertible or
exchangeable stock or securities being herein called “Convertible Securities”),
otherwise than pursuant to a Common Stock Reorganization or Stock Dividend (any
such event, being herein called a “Common Stock Distribution”), if such Common
Stock Distribution shall be for a consideration per share less than the Exercise
Price in effect on the date of such Common Stock Distribution, then, effective
upon such Common Stock Distribution, the Exercise Price for each Warrant shall
be reduced to a price determined by multiplying such Exercise Price by a
fraction, (A) the numerator of which shall be (1) the number of shares of Common
Stock outstanding (or deemed to be outstanding) immediately prior to such Common
Stock Distribution, plus (2) the number of shares of Common Stock which the
aggregate consideration received by the Company in such Common Stock
Distribution would purchase at the Exercise Price (as hereinafter defined), and
(B) the denominator of which shall be (1) the number of shares of Common Stock
outstanding (or deemed to be outstanding) immediately prior to such Common Stock
Distribution, plus (2) the number of shares of such additional stock so issued
or sold (or deemed issued or sold) in the Common Stock Distribution.
 
6

--------------------------------------------------------------------------------


 
The provisions of this paragraph (a) shall not operate to increase the Exercise
Price or to reduce the number of shares of Common Stock subject to purchase upon
exercise of this Warrant.
 
(b) If any shares of Common Stock, Options or Convertible Securities shall be
issued, sold or distributed for cash, the consideration received therefor shall
be deemed to be the amount received by the Company therefor net of any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith. If any shares of Common Stock, Options or Convertible
Securities shall be issued, sold or distributed for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be deemed to be the Fair Market Value of such consideration, after
deduction of any expenses incurred and any underwriting commissions or
concessions paid or allowed by the Company in connection therewith. If any
shares of Common Stock Options or Convertible Securities shall be issued in
connection with any merger in which the Company is the surviving corporation,
the amount of consideration therefor shall be deemed to be the Fair Market Value
of such portion of the assets and business of the nonsurviving corporation as
shall be attributable to such Common Stock, Options or Convertible Securities,
as the case may be. If any Options shall be issued in connection with the issue
and sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued without
consideration.
 
(c) If the Company shall take a record of the holders of the Common Stock for
the purpose of entitling them to receive a dividend or other distribution
payable in Common Stock, Options or Convertible Securities or to subscribe for
or purchase Common Stock, Options or Convertible Securities, then such record
date shall be deemed to be the date of the issue, sale, distribution or grant of
the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
(d) For purposes of determining whether any adjustment is required pursuant to
this Article IV any security of the Company having rights substantially
equivalent to the Common Stock as to dividends or upon liquidation dissolution
or winding up of the Company shall be treated as if such security were Common
Stock.
 
7

--------------------------------------------------------------------------------


 
4.4.  Notice of Adjustment. Not less than 30 nor more than 40 days prior to the
record date or effective date, as the case may be, of any action which requires
or might require an adjustment or readjustment pursuant to this Article IV, the
Company shall give notice to each Warrantholder of such event, describing such
event in reasonable detail and specifying the record date or effective date, as
the case may be, and, if determinable, the required adjustment and the
computation thereof. It the required adjustment is not determinable at the time
of such notice, the Company shall give notice to each Warrantholder of such
adjustment and computation promptly after such adjustment becomes determinable.
If no Holder objects to any such notice within 30 days of receipt of the
Company’s notice, the adjustment will be deemed accepted by the Holders.
 
4.5.  Exercise in Event of a Dividend or Capital Reorganization. After the date
of the issuance of this Warrant, in the event the Company (i) issues any
dividend on the Common Stock other than a Stock Dividend or (ii) participates in
a consolidation or merger, other than a consolidation or merger in which the
Company is a continuing corporation and does not result in any reclassification
or change (other than a Common Stock Reorganization, Stock Dividend or a change
in par value), in outstanding shares of Common Stock, or (iii) participates in
any sale or conveyance of the property of the Company as an entirety or
substantially as an entirety, the Holder shall have not less than fifteen (15)
days following receipt of written notice of such transaction (or the possibility
of such transaction) in which to exercise the Holder’s rights under this Warrant
to purchase shares of Common Stock hereunder prior to the date such transaction
becomes effective and thereby be treated as holder of Common Stock as of the
date such transaction is consummated.
 
4.6.  Preferred Stock Conversion. As of the date of issuance of this Warrant,
the Company is in the process of converting certain preferred stock to common
stock pursuant to a plan approved by the Bankruptcy Court on March 27, 2006 (the
“PS Conversion”). The Holder is aware of the PS Conversion and, notwithstanding
anything in this Warrant to the contrary, none of the Anti-Dilution provisions
of Article IV shall apply to any modification or change in the capital structure
or any distributions made in connection with the PS Conversion. This Warrant is
expressly granted in contemplation of, and the rights hereunder shall be
effective as if, the PS Conversion has been completed. The maximum number of
shares of Common Stock to be issued under the PS Conversion shall not exceed
8,994,357 (excluding the Common Stock to be issued pursuant to the warrants
granted to the holders of this Warrant and the warrants granted to Heartland
Bank).
 
ARTICLE V
DEFINITIONS
 
The following terms, as used in this Warrant, have the following respective
meanings:
 
“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Holder, shall mutually agree upon the
determinations then the subject of appraisal. Each party shall deliver a notice
to the other appointing its appraiser within 15 days after the Appraisal
Procedure is invoked. If within 30 days after appointment of the two appraisers
they are unable to agree upon the amount in question, a third independent
appraiser shall be chosen within 10 days thereafter by the mutual consent of
such first two appraisers or, if such first two appraisers fail to agree upon
the appointment of a third appraiser, such appointment shall be made by the
American Arbitration Association, or any organization successor thereto, from a
panel of arbitrators having experience in the appraisal of the subject matter to
be appraised. The decision of the third appraiser so appointed and chosen shall
be given within 30 days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive on the Company and the Warrantholders; otherwise the average of all
three determinations shall be binding and conclusive on the Company and the
Warrantholders. The costs of conducting any Appraisal Procedure shall be borne
by the Warrantholders requesting such Appraisal Procedure, except (a) the fees
and expenses of the appraiser appointed by the Company and any costs incurred by
the Company shall be borne by the Company and (b) if such Appraisal Procedure
shall result in a determination that is disparate by 10% or more to the benefit
of the holder from the Company's initial determination, all costs of conducting
such Appraisal Procedure shall be borne by the Company.
 
8

--------------------------------------------------------------------------------


 
“Business Day” shall mean (a) if any class of Common Stock is listed or admitted
to trading on a national securities exchange, a day on which the principal
national securities exchange on which such class of Common Stock is listed or
admitted to trading is open for business or (b) if no class of Common Stock is
so listed or admitted to trading, a day on which any New York Stock Exchange
member firm is open for business.
 
“Closing Price” with respect to any security on any day means (a) if such
security is listed or admitted for trading on a national securities exchange,
the reported last sales price regular way or, if no such reported sale occurs on
such day, the average of the closing bid and asked prices regular way on such
day, in each case as reported in the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which such class of security is listed or admitted to
trading, or (b) if such security is not listed or admitted to trading on any
national securities exchange, the last quoted sales price, or, if not so quoted,
the average of the high bid and low asked prices in the over the counter market
on such day as reported by NASDAQ or any comparable system then in use or, if
not so reported, as reported by any New York Stock Exchange member firm
reasonably selected by the Company for such purpose.
 
“Common Stock” shall have the meaning set forth in the first paragraph of this
Warrant subject to adjustment pursuant to Article IV.
 
“Common Stock Distribution” shall have the meaning set forth in Section 4.3(a).
 
“Common Stock Reorganization” shall have the meaning set forth in Section 4.2.
 
9

--------------------------------------------------------------------------------


 
“Company” shall have the meaning set forth in the first paragraph of this
Warrant.
 
“Convertible Securities” shall have the meaning set forth in Section 4.3(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Securities and Exchange Commission (or its successor) thereunder, all as the
same shall be in effect at the time.
 
“Exercise Price” shall mean $0.70.
 
“Fair Market Value” means the fair market value of the business or property in
question, as determined in good faith by the Board of Directors of the Company,
provided, however, that the Fair Market Value of any security for which a
Closing Price is available shall be the Market Price of such security. The Fair
Market Value of the Company shall be the Fair Market Value of the Company and
its subsidiaries as a going concern. Notwithstanding the foregoing, if, at any
date of determination of the Fair Market Value of the Company, the Common Stock
of any class shall then be publicly traded, the Fair Market Value of the Company
on such date shall be the Market Price on such date multiplied by the number of
shares of Common Stock on a fully diluted basis, giving effect to any
consideration to be paid to the Company in connection with the exercise or
conversion of any security. Notwithstanding the foregoing, the Fair Market value
of shares of Common Stock to be issued in connection with the grant of employee
stock options will be deemed to be, if lower, the Closing Price on the date of
such sale or grant.
 
“Holder” shall have the meaning set forth in the first paragraph of this
Warrant.
 
“Loan Liquidation Date” means the date of the satisfaction and retirement in
full of the indebtedness owing from the Company to Heartland Bank, its
successors and assigns, as such indebtedness is evidenced by a Revolving Credit
Loan and Security Agreement dated August 18, 2006 between Company and Heartland
Bank, providing for a revolving credit facility in the principal face amount of
$3,000,000, as said Agreement may be extended, amended, renewed or restated.
 
“Market Price” with respect to any security on any day means the average of the
daily Closing Prices of a share or unit of such security for the 10 consecutive
Business Days ending on the most recent Business Day for which a Closing Price
is available; provided, however, that in the event that, in the case of Common
Stock, the Market Price is determined during a period following the announcement
by the Company of (A) a dividend or distribution of Common Stock, or (B) any
subdivision, combination or reclassification of Common Stock and prior to the
expiration of 20 Business Days after the ex dividend date for such dividend or
distribution, or the record date for such subdivision, combination or
reclassification, then, and in each such case, the Market Price shall be
appropriately adjusted to reflect the current market price per share equivalent
of Common Stock.
 
“NASD” means The National Association of Securities Dealers, Inc.
 
“NASDAQ” means The National Association of Securities Dealers, Inc. Automated
Quotation System.
 
10

--------------------------------------------------------------------------------


 
“Options” shall have the meaning set forth in Section 4.3(a).
 
“Registrable Security” shall have the meaning set forth in the Registration
Rights Agreement among the Company and the Holders of the Warrants.
 
“Registration Rights Agreement” shall have the meaning set forth in Section 3.1.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Securities and Exchange Commission for its successor) thereunder, all as the
sane shall be in effect at the time.
 
“Warrantholder” means a holder of a Warrant.
 
“Warrants” shall have the meaning set forth in the first paragraph of this
Warrant.
 
ARTICLE VI
MISCELLANEOUS
 
6.1.  Notices. All notices, requests, consents and other communications provided
for herein shall be in writing and shall be effective upon delivery in person,
faxed, mailed by certified or registered mail, return receipt requested, postage
pre paid, or by national overnight delivery service (e.g. Federal Express or
UPS), addressed as follows:
 
(i) if to the Company, to Freedom Financial Group, Inc., 3058 East Elm Street,
Springfield, Missouri 65802, Attention: President; with a copy to Shughart
Thomson & Kilroy, 901 St. Louis Avenue, Suite 1200, Springfield, Missouri 65806,
Attention: Tom O’Neal;
 
(ii) if to the initial Holder of Warrants, to Flagstone Capital, LLC, at 7733
Forsyth Boulevard, 19th Floor, St. Louis, Missouri 63105, and if to any
subsequent Holder of Warrants, to it at such address as may have been furnished
to the Company in writing by such Holder;
 
or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a holder of Warrants) or to the
Holders of Warrants (in the case of the Company) in accordance with the
provisions of this paragraph.
 
6.2.  Waivers; Amendments. No failure or delay of the Holder in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Holder are cumulative and not exclusive of any rights or
remedies which it would otherwise have. The provisions of this Warrant may be
amended, modified or waived with (and only with) the written consent of the
Company and the Holder. The provisions of the Registration Rights Agreement may
be amended, modified or waived only in accordance with the respective provisions
thereof.
 
11

--------------------------------------------------------------------------------


 
Any such amendment, modification or waiver effected pursuant to this Section or
the applicable provisions of the Registration Rights Agreement shall be binding
upon the holders of all Warrants and Warrant Shares, upon each future holder
thereof and upon the Company. In the event of any such amendment, modification
or waiver the Company shall give prompt notice thereof to all Warrantholders
and, if appropriate, notation thereof shall be made on all Warrants thereafter
surrendered for registration of transfer or exchange.
 
No notice or demand on the Company in any case shall entitle the Company to any
other or further notice or demand in similar or other circumstances.
 
6.3.  Governing Law. This Warrant shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of law.
 
6.4.  Survival of Agreements; Representations and Warranties etc.  All
representations, warranties and covenants made by the Company herein or in any
certificate or other instrument delivered by or on behalf of it in connection
with the Warrants shall be considered to have been relied upon by the Holder and
shall survive the issuance and delivery of the Warrants, regardless of any
investigation made by the Holder, and shall continue in full force and effect so
long as any Warrant is outstanding. All statements in any such certificate or
other instrument shall constitute representations and warranties hereunder.
 
6.5.  Covenants to Bind Successor and Assigns. All covenants, stipulations,
promises and agreements in this Warrant contained by or on behalf of the Company
shall bind its successors and assigns, whether so expressed or not.
 
6.6.  Severability. In case any one or more of the provisions contained in the
Registration Rights Agreement or this Warrant shall be invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
6.7.  Section Headings. The sections headings used herein are for convenience of
reference only, are not part of this Warrant and are not to affect the
construction of or be taken into consideration in interpreting this Warrant.
 
6.8.  No Rights as Stockholder. This Warrant shall not entitle the Holder to any
rights as a stockholder of the Company.
 
6.9.  No Impairment. The Company shall not by any action including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any at the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not, directly or indirectly, increase the par
value of any shares of Common Stock receivable upon the exercise of this warrant
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (b) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this warrant, and
(c) use its commercially reasonable best efforts to obtain all such
authorizations exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.
 
12

--------------------------------------------------------------------------------


 
6.10.  Submission to Jurisdiction; Venue. (a) Any legal action or proceeding
with respect to this Warrant may be brought in the courts of the State of
Missouri located in St. Louis County or of the United States for the Eastern
District of Missouri, and, by execution and delivery of this Warrant, the
Company irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts.
 
(b) The Company hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Warrant brought in the
courts referred to in clause (a) above and hereby further irrevocably waives and
agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.


 
[Next Page is Signature Page]
 
13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Freedom Financial Group, Inc. has caused this Warrant to be
executed in its corporate name by one of its officers hereunto duly authorized,
and attested by its Secretary or an Assistant Secretary, all as of the day and
year first above written.
 

 
FREEDOM FINANCIAL GROUP, INC.
         
By: /s/ Jerald L. Fenstermaker
 
       Jerald L. Fenstermaker, President



 
Attest:




___________________________________
Name: ______________________________
Title: _______________________________


 
14

--------------------------------------------------------------------------------



SUBSCRIPTION NOTICE
 
(To be executed upon exercise of Warrant)


 
TO: FREEDOM FINANCIAL GROUP, INC.
 
The undersigned hereby irrevocably elects to exercise the right to purchase
represented by the attached Warrant for, and to purchase thereunder, ___________
shares of voting Common Stock, as provided for therein, and tenders herewith
payment of the Exercise Price in full in accordance with the terms of the
attached Warrant.
 
Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations:
 
If said number of shares shall not be all the shares issuable upon exercise of
the attached Warrant, a new warrant is to be issued in the name of the
undersigned for the balance remaining of such shares less any fraction of a
share paid in cash.
 
Dated:_________________________, 20____.
 


 

     
Note:
The above signature should correspond exactly with the name on the face of the
attached Warrant or with the name of the assignee appearing in the assignment
form below.

 
 

--------------------------------------------------------------------------------



ASSIGNMENT
 
(To be executed upon assignment of Warrant)


 
For value received, ___________________________ hereby sells, assigns and
transfers unto ________________________________ the attached Warrant, together
with all rights, title and interest therein, and does hereby irrevocably
constitute and appoint ___________ _____________________ attorney to transfer
said Warrant on the books of Freedom Financial Group, Inc., with full power of
substitution in the premises,
 
 
 

     
Note:
The above signature should correspond exactly with the name on the face of the
attached Warrant.

 
2

--------------------------------------------------------------------------------

